Citation Nr: 1620598	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for a respiratory disorder, diagnosed as asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to March 2001 and from January 2002 to July 2002 with service in Southwest Asia.  This case comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO).


REMAND

At his hearing before the Board in November 2015, the Veteran indicated he only recently started receiving treatment at the VA for his asthma, but was previously receiving treatment from a private physician, W. B., M.D.  Review of the claims file reflects treatment letters and reports from Dr. W. B., dated December 2010 to May 2013; however, there are no private treatment records regarding the Veteran's asthma treatment.  Additionally, there are no VA treatment records associated with the electronic claims file.  The Board finds that a remand is necessary in order to attempt to obtain the private treatment records from Dr. W. B. and all VA treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 3.159(c) (2015).

During his November 2015 hearing before the Board, the Veteran reported increased symptomatology of his service-connected respiratory disorder.  He claimed that his asthma attacks had increased since 2013 when he last saw Dr. W. B., and was scheduled for a VA examination.  Additionally, review of the August 2013 pulmonary function test reflects a persistent dry cough, which prevented the examiner from obtaining complete results. 

Since the Veteran's last VA examination was incomplete and conducted in August 2013, and based on the foregoing assertions, the Board finds that a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's private treatment records from Dr. W. B.  With the appropriate release, the RO must attempt to obtain all medical records of the Veteran from the Eagle's View Family Medicine practice, where Dr. W. B. previously practiced.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Additionally, the RO must also attempt to obtain all pertinent VA treatment records.

All attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the 

claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a new VA examination to determine the severity of his service-connected respiratory disorder, diagnosed as asthma.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies, to include pulmonary function tests, must be accomplished.  All pertinent symptomatology and findings must be reported in detail, to include:

(a) Is there more than one attack of asthma per week with episodes of respiratory failure? 

(b) Does the Veteran's asthma require the daily use of systemic, high dose corticosteroids or immunosuppressive drugs?  The examiner must define what dosage is a "high-dose" of systemic corticosteroids or immunosuppressive medication.  

(c) Does the Veteran's asthma require at least monthly visits to a physician for required care of exacerbations? 

 (d) Does the veteran's asthma require intermittent, at least three times yearly, courses of systemic corticosteroids?

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, the RO must review the electronic claims file and ensure that the requested development has been completed.  If there has not been substantial compliance with the above directives, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

